      Case 2:20-cv-00041-SM-DMD Document 37-2 Filed 09/03/20 Page 1 of 4
              McMahon v. City of New Orleans, 280 So.3d 796 (La. App. 2019)




               280 So.3d 796                      70112,        COUNSEL                          FOR
                                                  DEFENDANT/PLAINTIFF
        Joseph R. MCMAHON, et al
                   v.                             (Court composed of Chief Judge James F. McKay
         CITY OF NEW ORLEANS                      III, Judge Paula A. Brown, Judge Dale N. Atkins )

 Darlene Washington-Wapegan, Carolyn              JAMES F. MCKAY III, CHIEF JUDGE
Blackman, Joseph E. Alverez, and Corinne
                  Ducre                           In this class action litigation, the defendant, City
                   v.                             of New Orleans, appeals the trial court's granting
          City of New Orleans                     of a partial summary judgment in favor of Class
                                                  Plaintiffs Subclass 1. The trial court ordered that
              David C. Jarrell                    that
                     v.
            City of New Orleans                   [280 So.3d 798]

                                                  the City "shall immediately refund to the Class
              David C. Jarrell
                                                  Plaintiffs Subclass 1 all ATES[1 ] fines and fees
                     v.
                                                  paid by the Class Plaintiffs Subclass 1 for ATES
            City of New Orleans
                                                  tickets issued for the period January 1, 2008,
                                                  through November 3, 2010, in the amount of
   Douglas M. Kleeman and Gregory J.
                                                  $25,612,690.32,       together   with     judicial
               McDonald
                                                  interest[.]"2 We affirm.
                   v.
          City of New Orleans
                                                  FACTS AND PROCEDURAL HISTORY
             NO. 2018-CA-0842
                                                  In January of 2008, the City contracted with
             NO. 2018-CA-0843
                                                  American Traffic Solutions, Inc., for the
             NO. 2018-CA-0844
                                                  installation of traffic cameras at various locations
             NO. 2018-CA-0845
                                                  throughout the City to capture images of vehicles
             NO. 2018-CA-0846
                                                  that were speeding or violating intersectional red
                                                  lights, or both. In connection with this contract,
   Court of Appeal of Louisiana, Fourth
                                                  the City enacted and began enforcing Code of
                 Circuit.
                                                  Ordinances of the City of New Orleans Chapter
             September 4, 2019                    154, Article XVII, Sections 154-1704, known as
                                                  the Automated Traffic Enforcement System
ANTHONY S. MASKA, ATTORNEY AT LAW,                (ATES) ordinance.
P.O. Box 2606, Hammond, Louisiana 70404 and
JOSEPH R. MCMAHON III, 2332 Severn Avenue,        On March 3, 2010, lead plaintiff, Joseph R.
Metairie, Louisiana 70001, COUNSEL FOR            McMahon, III, filed the first class action lawsuit
PLAINTIFFS/APPELLEES                              in Civil District Court challenging the ATES
                                                  ordinances under local, state, and federal law.
MICHEAL L. FANTACI, DEBORAH A. VILLIO,            Several subsequent class action challenges were
JAMES C. RAFF, LEBLANC FANTACI VILLIO,            also filed. On October 8, 2010, Mr. McMahon
LLC, 3421 N. Causeway Blvd., Ste 201, Metairie,   filed his first amended class action petition
Louisiana 70002 and SUNNI LEBEOUF, NEW            against the City, which included a challenge to the
ORLEANS CITY ATTORNEY, SHAWN LINDSAY,             Department of Public Works' (DPW) illegal
DEPUTY CITY ATTORNEY, 1300 Perdido Street,        enforcement, administration and fine collection
Suite 5E03-City Hall, New Orleans, Louisiana      of the ATES as ruled by Judge Paulette Irons in



                                                                                      EXHIBIT 2
      Case 2:20-cv-00041-SM-DMD Document 37-2 Filed 09/03/20 Page 2 of 4
                McMahon v. City of New Orleans, 280 So.3d 796 (La. App. 2019)




Washington-Wagepan, et al v. City of New                amended the language of the partial summary
Orleans , CDC No. 2010-9732.3                           judgment to include an actual dollar amount
                                                        ($25,612,690.32), and ordered that the City
The City Council passed an amendment to ATES            return this amount to those who had paid ATES
on November 4, 2010, placing enforcement and            fines between January 1, 2008 and November 3,
administration of ATES sections 174-1701 through        2010. It is from this judgment that the City has
154-1704 under the New Orleans Police                   taken the instant suspensive appeal.
Department (NOPD). The trial court, plaintiffs,
and the City jointly agreed to consolidate several      DISCUSSION
class action lawsuits under the caption of the
instant case, and on March 23, 2012, the plaintiffs     On appeal, the City raises the following
filed a "Master Petition" in the ad hoc division of     assignment of error: the district court erred in
Civil District Court.                                   granting plaintiffs' motion for partial summary
                                                        judgment, finding the entire ATES Ordinance to
The City filed a motion for summary judgment on         have been null ab initio , and ordering the return
all claims on July 31, 2012. The trial court heard      of all fines collected under the City's ATES
oral arguments on the City's motion for summary         Ordinance from January 1, 2008 until November
judgment on August 15, 2012, but requested              3, 2010.
supplemental briefing on several issues. On
October 10, 2012, the trial court issued a              Appellate courts review the grant or denial of
judgment in favor of the City and dismissed all of      summary judgments de novo. Smitko v. Gulf
the plaintiffs' claims. The plaintiffs timely           South Shrimp, Inc. , 2011-2566, p. 7 (La. 7/2/12),
appealed this judgment.                                 94 So.3d 750, 755. Summary judgment shall be
                                                        rendered forthwith if the pleadings, depositions,
On December 18, 2013, this Court reversed that          answers to interrogatories, and admissions on
judgment in part and remanded the matter to the         file, together with the affidavits, if any, show that
trial court. McMahon v. City of New Orleans ,           there is no genuine issue as to material fact, and
unpublished 2013-0771 (La.App. 4 Cir. 12/18/13),        that the mover is entitled to judgment as a matter
2013 WL 6925013. This Court found that the              of law. La. C.C.P. art. 966 ; Smitko , supra.
plaintiffs had a vested right to seek relief from the
DPW's unlawful enforcement of ATES. Id. On              In the instant case, the plaintiffs introduced three
July 9, 2015, following several amendments to the       exhibits during the hearing on their partial
Master Petition, the trial court granted class          summary judgment: (1) a copy of the original
certification to the plaintiffs. On February 8,         ATES ordinance in effect until November 4, 2010;
2017, the trial court signed an order accepting the     (2) a nine-page in globo excerpt from the City's
definition of two subclasses in the case.               published 2012 annual budget containing the
                                                        cover pages, index and "Statement of Revenues"
On September 11, 2017, the plaintiffs filed a           pages that contained the total ATES fees and fines
motion for partial summary judgment on behalf           collected by the City for 2008, 2009, and 2010;
of Subclass 1, which the trial court granted from       and (3) requests for admissions to the City along
the bench on November                                   with its responses admitting both the validity of
                                                        the City's amounts of ATES fees and fines
[280 So.3d 799]                                         collected in 2008, 2009, and 2010, and verifying
                                                        that the original ATES contained provisions that
15, 2017. After discussions with opposing counsel,      it was to be administered by the DPW until the
on December 4, 2017, the plaintiffs moved to            ATES was amended on November 4, 2010.
amend the language of the judgment to bring
conformity under Louisiana law with a money             The plaintiffs' three exhibits were properly
judgment. On February 21, 2018, the trial court         admitted under La. C.C. art. 966(A)(4) and the
       Case 2:20-cv-00041-SM-DMD Document 37-2 Filed 09/03/20 Page 3 of 4
                 McMahon v. City of New Orleans, 280 So.3d 796 (La. App. 2019)




City failed to raise any written objection to these      "Traffic bureau – Establishment, duties," provides
documents in its opposition memorandum, as               that a traffic bureau within the NOPD shall be
required by La. C.C. art. 966(D)(2).                     responsible for "Enforcing the street traffic
                                                         regulations of the city..." Section 154-58, entitled
The plaintiffs proved that Subclass 1 was entitled       "Power, authority of police and fire department
to a reimbursement of all ATES fees and fines            officials," further provides that the NOPD shall
paid for camera tickets issued prior to November         keep a record of all traffic violations issued within
4, 2010, and proved the amount owed. The trial           the City.
court stated that "before that date of November 4,
2010, an invalid ordinance was in effect. I              It has long been the law in Louisiana that an
consider it, since it was invalid that it had no force   unlawful ordinance is in reality no law and in
and effect and that any money collected under            legal contemplation is as inoperative as if it had
that original ordinance must be returned." The           never been passed. Vieux Carre Property Owners
trial court's ruling that ATES was void ab initio        and Associates, Inc. v. City of New Orleans , 246
until November 4, 2010 is also supported by this         La. 788, 167 So.2d 367, 371 (1964) ; Archer v. City
Court's decision in Washington-Wagepan, et al v.         of Shreveport , 226 La. 867, 77 So.2d 517, 518
City of New Orleans.4 This Court found no error          (1955) ; City of New Orleans v. Levy , 223 La. 14,
in the trial court's determination that the home         64 So.2d 798, 802 (1953). Louisiana
rule charter provided no authority for the City to       jurisprudence is replete with decisions striking
place the enforcement and adjudication of traffic        municipal and parish ordinances as unlawful, and
camera violations under the auspices of the DPW.         therefore being considered as null and void
                                                         and/or inoperative. In Tardo v. Lafourche Parish
A home rule charter government like the City,            Council , 476 So.2d 997, 999 (La.App. 1 Cir.
under Article 6 of the Louisiana Constitution of         1985), the First Circuit upheld a trial court's
1974, enjoys the freedom and flexibility to manage       finding that an ordinance (adopted by the
its own local affairs without undue legislative          Lafourche Parish Council after the budget without
influence.                                               the approval of the Parish President) was invalid
                                                         because it violated the Parish of Lafourche's home
[280 So.3d 800]                                          rule charter mandates. In Schmitt v. City of New
                                                         Orleans, 461 So.2d 574, 577-78 (La.App. 4 Cir.
Miller v. Oubre , 96-2022, p. 9 (La. 10/15/96),          1984), this Court affirmed the trial court's
682 So.2d 231, 236 (citing Kean, Local                   determination that several zoning ordinances
Government and Home Rule , 21 Loy.L.Rev. 63,             passed by the City of New Orleans were null and
66 (1975). Under Article 6, the state is supreme         void as they violated the City's home rule charter.
on state-wide concerns, but it allows a home rule        In Lafayette City Gov. v. Lafayette Mun. Bd. , 01-
government to exercise any necessary power or            1460 (La.App. 3 Cir. 5/8/02), 816 So.2d 977, the
function except as may be expressly limited by its       Third Circuit affirmed the trial court's granting of
charter and the general laws, or as may be               a preliminary injunction after determining that
inconsistent with other provisions of the                the Lafayette Municipal Fire & Police Civil Service
constitution. Id. The power of a home rule               Board's passage of a civil service rule concerning
government within its jurisdiction is as broad as        annual vacation and leave for policemen, which
that of the state, except when limited by the            conflicted with its prior agreement with the
constitution, laws permitted by the constitution,        Lafayette City Government concerning the
or its home rule charter. Francis v. Morial , 455        specifics of said rule, violated the Lafayette City
So.2d 1168, 1171 (La. 1984). The City must pass          Government's home rule charter.
ordinances in conformity with its home rule
charter. Id. The City's charter, Section 4-501,          The ATES is a traffic regulation. The City's
mandates that the NOPD shall enforce traffic             attempt to have the DPW enforce a traffic
regulations, while Section 154-51(b)(1) under            regulation like the ATES was patently violative of
      Case 2:20-cv-00041-SM-DMD Document 37-2 Filed 09/03/20 Page 4 of 4
                McMahon v. City of New Orleans, 280 So.3d 796 (La. App. 2019)




the City's home rule charter. Because the DPW         ATKINS, J., CONCURS FOR THE
had no authority under the City's home rule           REASONS ASSIGNED BY J. BROWN.
charter to administer, adjudicate, and enforce the
original ATES regulation, the original ATES           --------
ordinance was unlawful, invalid, and null and
void ab initio, and was "in reality no law and in     Notes:
legal contemplation is as if had never been           1   (Automated Traffic Enforcement System)
passed." Vieux Carre Property Owners and
Associates, Inc., 167 So.2d at 371.                   2 The trial court declared that this was a final
                                                      judgment pursuant to La. C.C.P. art. 1915.
CONCLUSION
                                                      3 On October 1, 2010, Judge Irons issued a per
Because the ATES was an invalid ordinance,            curiam opinion, granting the plaintiffs'
without effect, until it was placed under the         preliminary injunction against the ATES, from
NOPD on November 4, 2010, the trial court             which the City took an emergency writ to this
correctly ruled for the immediate return of the       Court. On October 7, 2010, this Court, in
$25,612,690.32 in ATES fees and fines collected       Washington v. City of New Orleans , 2010-C-
from tickets                                          1399 (La.App. 4 Cir. 10/7/10), sustained the trial
                                                      court's preliminary injunction in favor the
[280 So.3d 801]                                       plaintiffs, holding that the City had no authority
                                                      to place the enforcement and administration of
issued to Subclass1 prior to that date. Because the   the ATES, a traffic ordinance, under the DPW.
ordinance was invalid, no one in Subclass 1 ever
owed any of those ATES fine payments to the           4   2010-C-1399 (La.App. 4 Cir. 10/7/10)
City. Accordingly, we affirm the trial court's
granting of the partial summary judgment in           --------
favor of the plaintiffs.

AFFIRMED

BROWN, J., CONCURS WITH REASONS

ATKINS, J., CONCURS FOR THE REASONS
ASSIGNED BY J. BROWN

BROWN, J., CONCURS WITH REASONS.

I write separately to acknowledge the overall
impact this decision will have on the City of New
Orleans (the "City) as a result of repayment of the
fees and fines collected from the issuance of ATES
tickets. As noted by the majority, DPW's
enforcement of traffic regulations, pursuant to
ATES ordinances, was in violation of the City's
home charter rule. As a result of the invalid
ordinances, the affected citizenry, who were
erroneously mandated to pay the City these fees
and fines, are entitled to be made whole.
